MEMORANDUM***
Vahan Navaserdian, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss the petition for review.
We lack jurisdiction to review the LPs adverse credibility determination because Navaserdian failed raise this issue before the BIA and, thus, failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.